Citation Nr: 1417274	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  12-34 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to an initial compensable rating for residuals of prostate cancer.

2. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2011 and December 2011 of the Regional Office (RO) in Boise, Idaho. 

In March 2014, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a March 2014 hearing transcript.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding VA treatment records, clarification from the Veteran and his representative, and an addendum opinion.  In the March 2014 hearing, the Veteran reported that he regularly receives treatment for both ED and residuals of prostate cancer from VA.  The Veteran also stated that his treating physician attributes his ED to his prostate cancer.  However, these documents are not of record; the most recent VA medical record associated with the claims folder is dated October 2011.  A review of Virtual VA and the Veterans Benefits Management System is also negative for VA medical records.

In October 2011, the Veteran was provided with a VA examination and opinion regarding the etiology of his ED.  The examiner there opined that the Veteran's ED, "if any," was unrelated to his service-connected prostate cancer.  As to whether prostate cancer had aggravated his ED, he concluded that he could not provide an opinion without resort to speculation, and cited credibility issues with the Veteran's statements.  In letters dated May and September 2011, the Veteran asserted that his ED progressed and continued after receiving treatment for prostate cancer.  In the opinion, however, the examiner noted that post service medical records since 2008 "are largely silent on presence or absence of [ED];" that a May 2008 oncologist noted a "satisfactory resolution of radiation-related side effects;" and that "[c]uriously, the ONLY [sic] mention of [ED] in the recent records appears to be May 26, 2011 when the radiation oncologist...mentioned, almost as an afterthought, that the Veteran was having trouble with libido and [ED] at the end of his note."  

Moreover, clarification from the Veteran and his representative is needed.  The claims folder contains four documents dated March 2014 that were faxed from the Veteran's representative.  The fax cover sheet indicates that three documents plus one cover sheet were intended to be sent; however, two documents concern another Veteran.  It is unclear whether there are any outstanding documents relating to the Veteran's claims that have not yet been received by the Board.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his ED or residuals of prostate cancer that is not evidenced by the current record.  The Veteran and his representative should also be contacted to clarify whether there are any outstanding documents that were intended to be faxed to the Board in March 2014.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC should then obtain these records and associate them with the claims folder.  In addition to any records identified by the Veteran, the RO/AMC should specifically obtain VA treatment records since October 2011.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. After any additional records are associated with the claims file, forward the entire claims file to the examiner who prepared the October 2011 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

(a) The Veteran claims that his erectile dysfunction continued and progressed after receiving treatment for prostate cancer.  The examiner should then opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's erectile dysfunction is aggravated by his service-connected residuals of prostate cancer.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  A new examination may be conducted if needed.

(b) Thereafter, the examiner should determine whether any subsequently obtained evidence affects the October 2011 opinion regarding whether his erectile dysfunction was caused by his service-connected residuals of prostate cancer.  The examiner should ensure that he addresses all relevant evidence, to include any opinions asserting a causal link between the Veteran's prostate cancer and his erectile dysfunction, and provide a rationale for any opinion given.  

3. After the development requested has been completed, the RO/AMC should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim of entitlement to service connection for erectile dysfunction and entitlement to an initial compensable rating for residuals of prostate cancer. If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



